IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :          No. 1543 Disciplinary Docket No. 3
                Petitioner      :
                                :          No. 164 DB 2009
           v.                   :
                                :          Attorney Registration No. 72657
JEFF FOREMAN,                   :
                Respondent      :          (Dauphin County)



                                      ORDER



PER CURIAM:


                         th
      AND NOW, this 17 day of September, 2014, upon consideration of the Report

and Recommendations of the Disciplinary Board dated May 19, 2014, it is hereby

      ORDERED that Jeff Foreman is disbarred from the Bar of this Commonwealth

retroactive to November 23, 2009, and he shall comply with all the provisions of Rule

217, Pa. R.D.E.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa. R.D.E.